Title: To James Madison from James Taylor, 13 January 1814
From: Taylor, James
To: Madison, James


        
          Dear sir,
          Belle Vue Ky 13th. Jany 1814
        
        I reached home on the 12th ulto & had the pleasure to find Mrs. Taylor & my dear little ones in good health.
        I have made a trip to the upper Counties since I came out, one of the objects was to make arrangements to forward your mules by the time you expressed to me you would wish them to arrive, towit early in Feby.
        As I am compeled to be absent my brother Hubbard has obligingly promised to aid me in performing this agreeable promise of serving you.
        
        I have deposited in his hands $700.—for this purpose and I hope he will be able to procure them on reasonable terms, Should more money be wanted I have placed funds at his disposal, but this I trust will be sufficient, but I understood you that you wanted the first rate of these animals. I am sure you will find them the cheapest in the end.
        I shall do my self the honor to see you on my way from Albany and what ever sum I may advance for you, it will be perfectly conveineant for me to receive there. I hope this will find your self & Mrs. Madison in good health.
        I set out for Albany the day after morrow. I should have started some days since but have been very sick & am still confined to my room but am on the mend.
        Majr Whistler arrived last evening from Frt. Wayne, he reports the Indians are quite peac[e]able in that quarter.
        I hope the reports as to the damage done by the enemy at Niagara & in that quarter will not be found to be so great as at first stated.
        Genl Harrison reach Cincinnati three days ago, he appears to be busy making arrangments to guard the frontier toward Detroit & I presume the town of Erie.
        Be so good as to mention me in terms of great respect to my good friend Mrs. Madison Mr. Coles & the Judge & his Lady if they should be with you. Also to Mr & Mrs. Cutts. I have the honor to be with great respect Dr sir your Most obed servt.
        In hast[e]
        
          James Taylor
        
      